Citation Nr: 1118239	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-04 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a compression fracture, L1, claimed as secondary to above knee amputation of the right lower extremity.

2.  Entitlement to an effective date earlier than October 28, 2005, for service connection for left groin proximal anterior thigh scar.

3.  Entitlement to an initial rating in excess of 10 percent for left groin proximal anterior thigh scar.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack
INTRODUCTION

The Veteran served on active duty from April 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In his February 2008 substantive appeal of the issue of service connection for residuals of a compression fracture, L1, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a subsequent substantive appeal received in June 2010, the Veteran indicated that he did not wish to have a Board hearing with respect to any of the issues on appeal.  Also, in an October 2010 statement, the Veteran's representative at that time reiterated that the Veteran did not wish to have a Board hearing on the matters on appeal.  The Board finds the Veteran has successfully withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2010).

The Board notes that, subsequent to the most recent adjudication of the Veteran's service connection claim, reflected in an April 2010 supplemental statement of the case (SSOC), the Veteran submitted to VA additional evidence pertaining to that claim.  However, as the Veteran's service connection claim is being allowed on appeal, as discussed below, this evidence is accepted for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board also notes that, while the Veteran previously was represented by the Disabled American Veterans, in a statement received by VA on March 30, 2011, the Veteran revoked its power of attorney.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal (i.e., without representation).

The  issue of service connection for scars of the lower right extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an initial rating in excess of 10 percent for left groin proximal anterior thigh scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's prosthetic right leg, worn as a result of his service-connected above knee amputation of the right lower extremity, caused a fall on April 15, 2006, which resulted in an L1 compression fracture and the residuals thereof.

2.  The Veteran was awarded service connection for left groin proximal anterior thigh scar, as secondary to the service-connected disability of osteoarthritis of the left hip, status post left hip replacement.

3.  Service-connection for osteoarthritis of the left hip, status post left hip replacement, was effective October 28, 2005.

4.  No formal or informal claim for service connection for left groin proximal anterior thigh scar was filed prior to October 28, 2005.


CONCLUSIONS OF LAW

1.  Residuals of a compression fracture, L1, were caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The claim for an effective date earlier than October 28, 2005, for the award of service connection for left groin proximal anterior thigh scar is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the service-connection claim for residuals of a compression fracture, L1, secondary to service-connected above knee amputation of the right lower extremity, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

As to the claim for an earlier effective date, as service connection for scar was granted in one of the rating decisions on appeal with an initial rating and effective date assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to the duty to assist, an April 2010 statement of the case (SOC) included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The April 2010 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case.  Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to that claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the Veteran's earlier effective date claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability, or for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The record reflects that the Veteran is service-connected for above knee amputation of the right lower extremity, effective October 17, 1969.  

As reflected in an April 2008 statement, the Veteran asserts that on April 15, 2006, while working in is backyard, he misstepped with his prosthetic leg, his knee buckled, and he fell with a very hard impact.  The Veteran asserts that he was attended to by his wife and neighbors until emergency transport arrived, and he was taken to a hospital emergency room, where x-rays showed a fracture of the vertebrae at the L1 level.

A private emergency medical services report indicates that on April 15, 2006, an emergency medical services team responded to a report that the Veteran had slipped and fallen from a standing position and was complaining of lower midline pain.  The report notes that the team found the Veteran lying in his yard, and that the Veteran at that time stated that his artificial leg had slipped out from under him and he had fallen directly down.  

Subsequent April 2006 private follow-up treatment records indicate that, as the result of the April 15, 2006, fall, the Veteran suffered an L1 compression fracture, confirmed by x-rays.  

The report of an October 2007 VA examination indicates that on examination of the Veteran, there was pain and limitation of motion of the spine.  After reviewing the record, the VA examiner's diagnosis was L1 compression fracture with residual pain.  With respect to the question of whether it was at least as likely as not that the Veteran's L1 fracture was caused by the right knee prosthesis buckling, the examiner stated that he could not resolve the issue without resort to mere speculation.  The examiner explained that, while it was certainly possible that the right lower extremity buckled from stepping into a hole as the Veteran stated, the only evidence was the Veteran's written statements, and that there were no other supporting records linking the L1 compression fracture with the episode of right lower prosthesis buckling.  The examiner noted that he could not find any original records from the emergency room or hospital regarding the incident.  In this regard, the Board notes that the April 15, 2006, private emergency medical services report was not associated with the claims file at the time of the October 2007 VA examination. 

A November 2007 private treatment record indicates that the Veteran had been trying a new prosthetic leg, which he felt provided more stability.  It was noted that the Veteran had previously stepped in a hole and fell, sustaining a compression fracture in the lumbar spine, and that the Veteran stated that he felt that this would not have happened if he were wearing his new leg.  

An October 2009 letter from the Veteran's certified prosthetist, E. W., indicates the opinion that, even though the type of prosthesis the Veteran was wearing on April 15, 2006, may be set up to function efficiently and effectively, it was possible for an inadvertent step on a stone or other object to lead to the knee buckling.   E. W. further stated that, depending on the position of the individual and the forward progression of the body, this buckling of the prosthetic knee could lead to the type of fall the Veteran experienced on April 15, 2006, causing the injuries he suffered.  

The Veteran also submitted letters dated in June 2010 from his wife and his neighbor, both of whom stated that they spoke with the Veteran immediately after he had fallen on April 15, 2006, and that the Veteran then stated that he had fallen due to his prosthesis.  The Veteran's wife stated that, immediately after his fall, the Veteran told her that he had stepped in a depression in his yard, his prosthetic knee had buckled under him, and, as a result, he had fallen backwards landing hard on his buttocks, and that the impact was causing him excruciating pain in the back. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's service connection claim should be granted.  The medical evidence clearly reflects that the Veteran suffered a compression fracture at L1 due to his fall on April 15, 2006.  Moreover, the evidence of record reflects that such fall was due to the Veteran's prosthetic leg, worn as a result of his service-connected above knee amputation of the right lower extremity.

The Board finds the Veteran's account of falling in is backyard due to the buckling of his knee after a misstep with his prosthetic leg to be credible.  In this regard, the Board notes that his account is supported by (1) his statements made to emergency medical services team that responded to his fall on April 15, 2006, (2) the Veteran's statements noted in the November 2007 private treatment record, (3) the letter from E. W., and (4) the statements of the Veteran's wife and neighbor.  Furthermore, there is no evidence that contradicts the Veteran's account of the fall that led to his compression fracture.  

The Board notes the statement of the October 2007 VA examiner that, while it was certainly possible that the right lower extremity buckled from stepping into a hole as the Veteran stated, there were no other supporting records linking the L1 compression fracture with the episode of right lower prosthesis buckling, as he could not find any original records from the emergency room or hospital regarding the incident.  However, again, the Board notes that the private emergency medical services report from April 15, 2006, was not associated with the claims file at the time of such October 2007 VA examination; this report indicates that, at the time of his emergency treatment for his fall, the Veteran stated that his artificial leg slipped out from under him.  

Accordingly, for the reasons described above, resolving all reasonable doubt in the Veteran's favor, the Board finds that residuals of a compression fracture, L1, are proximately due to his service-connected above knee amputation of the right lower extremity.  Therefore, service connection for the claimed disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.

III.  Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. 49.

Considering the pertinent evidence in light of the pertinent legal authority, an effective date earlier than October 28, 2005, for service connection for left groin proximal anterior thigh scar must be denied.

The basic facts in this case are not in dispute.  The Veteran filed an original claim for service connection for osteoarthritis of the left hip, status post left hip replacement, on October 28, 2005.  In his claim, the Veteran stated that a muscle and scar adhesion of the left groin due to the surgical incision from the left hip replacement was the most painful residual from the procedure.  In the August 2009 rating decision, the RO granted service connection for osteoarthritis of the left hip, status post left hip replacement, as secondary to service-connected above knee amputation of the right lower extremity, effective October 28, 2005, the date of the Veteran's claim.  In the same rating decision, the RO granted service connection for left groin proximal anterior thigh scar, as secondary to the service-connected disability of osteoarthritis of the left hip, status post left hip replacement, and effective the same date.  

As service connection for osteoarthritis of the left hip, status post left hip replacement, was effective October 28, 2005, this is the earliest date entitlement to service connection as secondary to that disability could arise.  Thus, an earlier effective date than October 28, 2005, for left groin proximal anterior thigh scar is not warranted. 

Moreover, the claims file does not reflect, and the Veteran has not contended, that any formal or informal claim of service connection for his left groin proximal anterior thigh scar was filed prior to October 28, 2005.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for left groin proximal anterior thigh scar earlier than October 28, 2005, is assignable, the claim for an earlier effective date for the award of service connection must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for residuals of a compression fracture, L1, is granted.

An effective date earlier than October 28, 2005, for service connection for left groin proximal anterior thigh scar is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim for an initial rating in excess of 10 percent for left groin proximal anterior thigh scar is warranted.  

The report of an October 2008 VA examination of the Veteran's left groin proximal anterior thigh scar indicates that the Veteran reported pain associated with left groin muscle/scar adhesion, deeper than the skin and scar region.  The Veteran also reported some limitation of motion due to the scar.  Physical examination of the scar revealed adhesions that were noted to possibly have some thickening and irregular extending underneath the area of depression.  The examiner's diagnosis was left groin/proximal anterior thigh scar with painful area under the scar, at least as likely as not due to adhesion, with small patch of numbness of the proximal anterior thigh.

In his October 2009 notice of disagreement, the Veteran asserted that his scar was more disabling than the 10 percent rating contemplated.  The Veteran stated that the functional impairment from his left groin proximal anterior thigh scar significantly interfered with physical therapy for both his L1 compression fracture and his chronic obstructive pulmonary disease.  He furthermore asserted that he was treated for his groin pain and functional impairment due to his left thigh scar by a surgeon, Dr. Duberman, as well as at the Rex Hospital Pain Management Center.  The Veteran further stated that his doctor at Rex Hospital was currently exploring possible avenues for such treatment.  The Veteran also provided addresses for both of these medical providers.

However, no such identified records from Dr. Duberman or Rex Hospital Pain Management Center have been associated with the claims file, and there is no indication that the RO has attempted to obtain such records.  As these records might be relevant to the Veteran's claim on appeal, the matter must be remanded for the RO to send to the Veteran a letter requesting that he provide sufficient information and authorization to enable it to obtain such records, as well as any additional evidence pertinent to the claim on appeal that is not currently of record.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

Furthermore, the Board notes that the Veteran's statements in his October 2009 notice of disagreement indicate that his left groin proximal anterior thigh scar may have worsened since the October 2007 VA examination, which took place over three years ago.  The Board thus finds that another examination is warranted to document the current severity of his left groin proximal anterior thigh scar symptoms, including any functional impairment.  See VA O.G.C. Prec. Op. No. 11-95 (April 7, 1995) (another VA examination is required when disability in question has undergone an increase in severity since the time of the last VA examination).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send to the Veteran a letter requesting that he provide sufficient information and authorization to enable it to obtain all pertinent records from Dr. Duberman and the Rex Hospital Pain Management Center, as well as any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO/AMC should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Following completion of the above development, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected left groin proximal anterior thigh scar.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating scars, the examiner should provide a detailed review of the Veteran's pertinent medical history, describe his current complaints, and the describe the clinical findings pertaining to the Veteran's left groin proximal anterior thigh scar.  The examiner should also include an assessment of any functional impairment caused by such disability.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  The RO/AMC should also undertake any other development it determines is warranted.

5.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, an SSOC should be issued to the Veteran.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


